                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GERALD H. LOWERY, SR.                                                              PLAINTIFFS


v.                                  Case No. 4:18-cv-4108


NURSE S. KING, Head Nurse MCDC; NURSE
CHELSEA FOSTER, MCDC; NURSE
LONNIE REDFEARN, MCDC; DR.
TIMOTHY REYNOLDS, MCDC; SOUTHERN
HEALTH PARTNERS, INC.                                                           DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed September 30, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 56). Judge Bryant recommends that the Court grant in part and deny in part the summary

judgment motion (ECF No. 39) filed by Defendants Chelsea Foster, Timothy Reynolds, S. King,

Lonnie Redfearn, and Southern Health Partners, Inc. Specifically, Judge Bryant recommends that

the Court dismiss the following claims with prejudice: (1) Plaintiff’s official capacity claims

against all Defendants; (2) all individual capacity claims against Defendants Southern Health

Partners, Inc., Reynolds, and Redfearn; and (3) all individual capacity claims against Defendants

King and Foster related to discontinuing Plaintiff’s medical medication and reducing his blood

sugar checks, lack of evaluation, administration of incorrect medication, and retaliation. Judge

Bryant finds that a genuine dispute of material fact exists as to Plaintiff’s individual capacity

claims against Defendants King and Foster related to denial of pain medication from June 5, 2018

through June 9, 2018, and recommends that those claims remain for trial.

       No party has objected to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and Recommendation
(ECF No. 56) in toto. Defendants’ summary judgment motion (ECF No. 39) is hereby GRANTED

IN PART AND DENIED IN PART.

       Accordingly, Plaintiff’s official capacity claims against all Defendants are hereby

DISMISSED WITH PREJUDICE. Plaintiff’s individual capacity claims against Defendants

Southern Health Partners, Inc.; Reynolds; and Redfearn are also DISMISSED WITH

PREJUDICE. Plaintiff’s individual capacity claims against Defendants King and Foster are

DISMISSED WITH PREJUDICE, except for the claims related to denial of pain medication

from June 5, 2018 through June 9, 2018, which remain for trial.

       IT IS SO ORDERED, this 21st day of October, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               2
